The opinion of the court was delivered by
Pierpoint, Ch. J.
We think there can be no question that the defendant, under the circumstances stated in the bill of exceptions, is responsible for the consequences of the act of his hired man in putting the iron bolt into the bag containing the barley. The bolt had been used by him as a substitute for the device pin which had been broken. After obtaining a new device pin, he took out the bolt and put it in the bag with the barley, as the most convenient and safe method of taking it home for the defendant. In doing this, he was acting within the scope of his employment, and in the discharge of his duty to the defendant. When the hired man got home, he put the bag, with the barley and bolt in it, in the place from which he took it, and did not inform the defendant that the bolt was in the bag. Afterwards, the defendant filled the bag with ears of corn, and took the whole to the plaintiff’s mill to be ground, without knowledge that the bag contained the bolt. The defendant insists, that under the declaration and the facts developed, he cannot be made liable in this case. The declaration alleges personal negligence on the part of defendant in taking the bag of grain to the mill to be ground, containing the bolt. What would have been the effect under such a declaration if the hired man had put up the corn and taken the bag to the mill for the defendant, it is not necessary now to inquire. The defendant himself took the grain to the mill. His act was *637the direct cause of the injury to the plaintiff. For that act he is responsible, and he cannot shield himself from that responsibility by showing that Ms servant was negligent in not informing him that there was a bolt in the bag. The injury resulted from the' combined acts of the defendant and his servant, for both of which the defendant is responsible. We think there was no error in the county court in not charging as requested, nor in the charge as given.
Judgment .affirmed.